Supplement Dated July 11, 2014 To the Product Prospectuses for: THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Flexible Premium Variable Life Account M Lincoln VULCV-IV Lincoln VULDB-IV Lincoln VULONE Lincoln VULONE 2005 Lincoln Life Flexible Premium Variable Life Account R Lincoln SVUL-IV Lincoln SVULONE Lincoln Life Flexible Premium Variable Life Account S Lincoln Corporate Variable 5 LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK LLANY Separate Account R for Flexible Premium Variable Life Insurance Lincoln SVUL-IV LLANY Separate Account S for Flexible Premium Variable Life Insurance Lincoln Corporate Variable 5 This supplement outlines certain changes to your variable universal life insurance product prospectus.It is for informational purposes only; no action is required on your part.Keep this supplement with your prospectus for future reference. The following changes will take effect on August 11, 2014: The “DWS Funds” will become known as the “Deutsche Funds” and the below-listed DWS funds will be renamed as follows: Current Fund Name New Fund Name DWS Variable Series II DWS Alternative Asset Allocation VIP Deutsche Variable Series II Deutsche Alternative Asset Allocation VIP DWS Investments VIT Funds DWS Equity 500 Index VIP DWS Small Cap Index VIP Deutsche Investments VIT Funds Deutsche Equity 500 Index VIP Deutsche Small Cap Index VIP
